Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Rebollo López,
al cual se une el Juez Aso-ciado Señor Hernández Denton.
El temor de que se nos tache de inconsistentes no debe impe-dir que reconsideremos la opinión emitida en este caso el pa-sado 20 de noviembre. Persistir en el error para realzar la con-sistencia de lo decidido constituiría una abdicación del deber que tenemos, como tribunal apelativo, de impartir justicia y de pautar el derecho. Es por ello que abordamos nuevamente la controversia cuya solución hemos intentado en dos opiniones anteriores. (Énfasis suplido.) Reyes Coreano v. Director Ejecutivo, 110 D.P.R. 40 (1980).
Esas sabias palabras —y actitud— son las que, a nues-tro juicio, deben regir la solución de la controversia hoy *844ante nuestra consideración: esto es, si procede, o no, que decretemos el desaforo automático y permanente de un abo-gado que es convicto de la comisión de un delito grave, aun cuando dicha convicción no es final y firme, o, por el con-trario, si meramente debemos separarlo provisionalmente del ejercicio de la profesión hasta tanto su convicción por un delito grave advenga final y firme.
Es correcto que en el pasado hemos decretado el des-aforo permanente, de manera automática, del abogado con-victo de delito grave. Nuestra determinación, y criterio, a esos efectos se debió, de manera principalísima, al hecho de que entendíamos que resultaba totalmente inaceptable permitir que un miembro de la profesión, que había sido convicto de delito grave, continuara practicando y postu-lando ante los tribunales de nuestro País como si nada hu-biera pasado mientras se dilucidaba la apelación por él interpuesta. Ello, a juiciq del Tribunal, constituyó justifica-ción suficiente para rechazar la postura de que debía espe-rarse a que la convicción o sentencia se convirtiera en final y firme.
Como certeramente se señala en la excelente Opinión de conformidad suscrita por el compañero Juez Asociado se-ñor Rivera Pérez, la mayoría de las jurisdicciones estatales norteamericanas, en las cuales imperaba una norma pare-cida a la nuestra, han abandonado esta posición y, en lugar de la misma, han adoptado una norma intermedia que es menos drástica, aun cuando la misma tiene el mismo efecto, esto es, el de evitar que éste abogado continúe postulando. Ello se logra suspendiendo provisionalmente del ejercicio de la profesión, al abogado convicto de delito grave, hasta que su convicción sea final y firme, momento en el cual se decreta su desaforo permanente.
Dicha norma —la cual es tan sabia y sencilla que nos llama poderosamente la atención el hecho de que no se nos hubiera ocurrido antes a los integrantes de este Tribunal— evita, repetimos, que el abogado convicto continúe practi-*845cando la profesión. Por otro lado, tiene el efecto positivo de evitar que el abogado sufra la denigrante sanción del des-aforo con anterioridad al momento en que su convicción se convierte en final y firme. En otras palabras, esta norma puede evitar la comisión de una injusticia contra dicho abogado, ello en la situación en que la convicción sea revo-cada, y dejada sin efecto, por el tribunal apelativo.
En el caso hoy ante nuestra consideración, existe un ele-mento importante adicional en abono a la posición pro-puesta por el Juez Rivera Pérez. El Tribunal Federal de Apelaciones de Estados Unidos para el Primer Circuito le ha concedido fianza en apelación al abogado Luis Dubón Otero. No sabemos si su convicción será, o no, revocada. Sí sabemos, sin embargo, por experiencia propia que un tribunal apelativo no concede, de ordinario, fianza en apelación a menos que entienda que los errores señalados en apela-ción son altamente meritorios y que existe, al menos, una gran posibilidad de que la convicción sea revocada.
En otras palabras, si algún caso es el indicado para que reconozcamos el error que hemos cometido en el pasado lo es el caso hoy ante nuestra consideración. Nunca es tarde para reconocer nuestros errores, corregir los mismos y para hacer cumplida justicia.
— O —